Title: From George Washington to Lieutenant Colonel Aaron Burr, 27 June 1777
From: Washington, George
To: Burr, Aaron



Sir
Head Quarters Middle Brook 27th June 1777

You are hereby appointed Lieut. Colo. to a Regiment in the Continental Service to be commanded by Colo. Malcolm. This Regiment is composed of eight independant Companies, most of wh. are already raised. As Colo. Malcolm goes directly up to draw the Regiment together, I desire you will join him and give every necessary Assistance towards forming the Corps. I have given particular Instructions to Colo. Malcolm, you are therefore to follow his directions. I am Sir Yr most obt Servt.
